Title: To Thomas Jefferson from William Wenman Seward, 25 October 1785
From: Seward, William Wenman
To: Jefferson, Thomas



Sr.
London 25th. Octr. 1785

By direction of an Associated company of Irish Merchants here, who have honour’d me with the Office of their Secretary, I am to congratulate you in their Names, on your appointment to the honourable Station you now hold under the United-states of America, at the Court of France.
It is with much concern the Gentlemen, by whose Authority I write, observe a settled determination in Great-Britain to prevent as far as possible that unrestrain’d commercial Intercourse, which they think should, (and would be beneficial to both Countries to have) subsist, between Ireland and America.
United here (tho’ in a private manner) for certain purposes of general advantage to their Native Country, they find by an attention to the proceedings of the Ministry, that notwithstanding the state of the commercial propositions, (so well known) in the Irish House of Commons; the Trade, Rights, and Liberty of that country have been again attack’d, by the tenor of an Act of Parliament passed in the British Parliament, at the close of it’s last Session,  commonly call’d “A Tobacco Bill,” the nature of which they presume you are not wholy unacquainted with.
Desirous of a correspondence with, and Trading connection between your Country and theirs, they have propos’d establishing a Company on their behalf in Ireland, to receive from America such Comodities as her Merchants may choose to export to that Country, by way of Exchange for such Articles as Ireland affords, in return.
On this Head I took the liberty of writeing (by directions as I now do) to Congress about six weeks since: and as we conceive it must be proper to acquaint you also with what has been done, and with the intelligence we receive of what is intended; I am to mention further there is good grounds to assert, that England intends equipping a Fleet, to be station’d along the Western Ocean, to intercept the Vessels (if any) which may be destin’d to Trade from America to Ireland: I speak as to American bottoms only. What pretext may be adopted for this proceeding we can not so well now determine, but many Vessels have been actualy fitted out, for this busieness.
Anxious how’er, from Public principles, that Ireland and America, should be still connected; (their Interests appearing now to require that connection) We have thought it not improper to suggest to you, how far Ostend might not be made a convenient place of security for conveying the Commerce of the two Countrys to each. And therefore we submit that point to your consideration, should you be of the same opinion with the Gentlemen for whom I write as to the Importance of Trade between your Country and theirs.
If such may be the case, they should be happy in receiving your Advice and assistance upon the occasion, and they will communicate such further information as may from time to time be requisite upon the subject. With every Apology for the liberty thus taken permit me both on their account and my own to subscribe myself with great respect Sr. Yr. most obedt. very humble Servt.,

Wm: Wenman Seward Sec. Asso. Ir: Mer:


P.S. We have been indebted to Mrs. Wright of Cockspur street for the present opportunity of forwarding this. Any Answer or observations you may please to make in return directed to me (74 Haymarket, London) will be received with pleasure.

